DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/01/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A circuit device comprising: a first layer comprising a dielectric; and a second layer of a metal on the first layer, the second layer comprising: a first sub-layer of the metal, the first sub-layer comprising a first average grain size, wherein the first sub-layer spans at least 5% of a thickness of the second layer; a second sub-layer of the metal, wherein the second sub-layer spans at least 5% of the thickness of the second layer, the second sub-layer comprising a second average grain size smaller than the first average grain size; and wherein: a first difference between the first average grain size and the second average grain size is at least 10% of the first average grain size; the second layer forms a first hole structure which extends through the second layer; and a first width of the first hole structure at the first sub-layer is smaller than a second width of the first hole structure at the second sub-layer.
          Therefore, claim 1 and its dependent claims 2-8 are allowed. 

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 9 with the allowable feature being; A method comprising: forming, on a first dielectric layer, a first sub-layer of a second layer of a metal, wherein at least a portion of the first sub-layer is formed based on a first metallization condition; forming a second sub-layer of the second layer, wherein at least a portion of the second sub-layer is formed based on a second metallization condition; and performing an etch, through the second sub-layer toward the first sub-layer, to form a first hole structure which extends through the second layer; wherein: the first sub-layer spans at least 5% of a thickness of the second layer; the second sub-layer spans at least 5% of the thickness of the second layer; a first average grain size of the first sub-layer is larger than a second average grain size of the second sub-layer; a difference between the first average grain size and the second average grain size is at least 10% of the first average grain size; and a first width of the first hole structure at the first sub-layer is smaller than a second width of the first hole structure at the second sub-layer.
          Therefore, claim 9 and its dependent claims 10-16 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 17 with the allowable feature being; A system comprising: a circuit device comprising: a first layer comprising a dielectric; and a second layer of a metal on the first layer, the second layer comprising: a first sub-layer of the metal, the first sub-layer comprising a first average grain size, wherein the first sub-layer spans at least 5% of a thickness of the second layer; a second sub-layer of the metal, wherein the second sub-layer spans at least 5% of the thickness of the second layer, the second sub-layer comprising a second average grain size smaller than the first average grain size; and wherein: a first difference between the first average grain size and the second average grain size is at least 10% of the first average grain size; the second layer forms a first hole structure which extends through the second layer; and a first width of the first hole structure at the first sub-layer is smaller than a second width of the first hole structure at the second sub-layer; and a circuit board coupled to the circuit device, the circuit board to communicate a signal with a metallization structure of the second layer.
          Therefore, independent claim 17 and its dependent claims 18-20 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847